COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Humphreys and AtLee
PUBLISHED


            Argued by videoconference


            RONNIE LEE JOHNSON
                                                                                 OPINION BY
            v.     Record No. 0443-20-2                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                JULY 27, 2021
            COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                                           Jeffrey W. Shaw, Judge

                           Marvin D. Miller (The Law Offices of Marvin D. Miller, on
                           briefs), for appellant.

                           Liam A. Curry, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   Following a bench trial, the circuit court found appellant Ronnie Lee Johnson guilty of

            unlawful filming under Code § 18.2-386.1. He received a sentence of twelve months in jail, with

            six months suspended. On appeal, Johnson argues that, because the victim, D.B., was knowingly

            and consensually1 nude and engaging in sexual activity in her bedroom at the time of recording,

            that she had no “reasonable expectation of privacy” as required Code § 18.2-386.1.2 For the

            following reasons, we affirm.




                   1
                     We recognize that D.B. testified that the recording at issue depicted nonconsensual sex.
            For the purposes of this appeal, however, the issue is not her consent to the activity itself, but to
            Johnson recording it. Thus, we limit ourselves to that issue.
                   2
                    Johnson presents five separate assignments of error, but they all are variants or
            restatements of this argument.
                                         I. BACKGROUND

        “On appeal of criminal convictions, we view the facts in the light most favorable to the

Commonwealth, and [we] draw all reasonable inferences from those facts.” Payne v.

Commonwealth, 65 Va. App. 194, 198 (2015).

        Johnson and the victim, D.B., dated beginning in 2017 until the relationship ended in

April 2019. They executed a domestic tenant agreement sometime in 2018, after Johnson had

been staying with D.B. During the relationship, Johnson made many recordings while he and

D.B. were engaged in sexual activity in D.B.’s bedroom. These videos focused on D.B., her

naked or partially-undressed body, and her genitalia. At no point did she appear aware that

Johnson was recording. D.B. testified that she learned of these recordings after the relationship

ended, initially when Johnson wrote an email to D.B., attaching a video showing her naked as he

digitally penetrated her anus. D.B. went to the police with the recording.

        D.B. testified at trial that she never consented to any recordings being made of her. She

also stated that Johnson “drugged [her] to get that video” that he attached to the email.

        The Commonwealth also submitted two other recordings aside from the ones depicting

Johnson’s and D.B.’s sexual activity. The first was of a Skype conversation between Johnson

and D.B. She repeatedly expressed her concern that Johnson was recording the conversation.

Johnson lied, insisting that he was not, even though it was his recording that was submitted at

trial. Johnson, who was masturbating at points during the call despite D.B.’s obvious

discomfort, repeatedly asked D.B. to show him her breasts, bra, and cleavage. She repeatedly

refused, although she reluctantly consented to show her stomach at points. Finally, D.B. relented

and showed Johnson the bottom portion of her bra. When Johnson asked to see more, she ended

the call.



                                                -2-
       The second recording was one Johnson made of an argument between him and D.B. At

one point, Johnson mentioned that he and D.B. had sex the previous night, which D.B. denied,

stating that he was “in Vero Beach[, FL].” He offered to show her videos. She stated that no

video exists, and if it did, she “[didn’t] know anything about it.” Johnson told her he had been

recording their sexual activity for over a year. He spoke of a previous relationship which taught

him to record everything. He also threatened to have D.B. involuntarily committed for alcohol

abuse treatment.

       At trial, Johnson presented a document that purported to be a contract between D.B. and

Johnson in which D.B. gave written consent to being recorded while engaged in sexual activity.

D.B. testified that while the signature on the document resembled her own, she had never seen it

before.3

       At the close of trial, the circuit court found Johnson guilty of one count of unlawful

creation of images and sentenced him to serve twelve months in jail, with six months suspended.

The execution of his sentence has been suspended during the pendency of this appeal.

       This appeal followed.

                                          II. ANALYSIS

       Johnson argues that, because D.B had no “reasonable expectation of privacy” under Code

§ 18.2-386.1 when he recorded her, the evidence is insufficient to support his conviction.

       “In determining whether the evidence was sufficient to support a criminal conviction, the

appellate court views the facts in the light most favorable to the Commonwealth.” Haba v.



       3
         This document was not included in the joint appendix; however, it was part of the trial
record. “[W]hile the appendix should generally contain everything relevant to the questions
presented, ‘[t]he Court of Appeals may . . . consider other parts of the record.’ Reid v.
Commonwealth, 57 Va. App. 42, 49 (2010) (second and third alterations in original) (quoting
Rule 5A:25(h)).
                                                -3-
Commonwealth, 73 Va. App. 277, 283 (2021). “This deferential standard ‘requires us to

“discard the evidence of the accused in conflict with that of the Commonwealth[ ] and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be

drawn”’ from that evidence.” Id. (alteration in original) (citation omitted) (quoting Vasquez v.

Commonwealth, 291 Va. 232, 236 (2016)). In our review, this Court must defer to the factual

findings made in the lower court unless they are plainly wrong or lack evidence to support them.

See Turner v. Commonwealth, 65 Va. App. 312, 330 (2015). When judging credibility, a

fact-finder is “entitled to disbelieve the self-serving testimony of the accused.” Marsh v.

Commonwealth, 57 Va. App. 645, 655 (2011) (quoting Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998)).

           When our review of the sufficiency of the evidence requires statutory interpretation, we

review the language and meaning of that statute de novo. See Sarafin v. Commonwealth, 288

Va. 320, 325 (2014). “When interpreting a statute, an appellate court ‘presume[s] that the

General Assembly chose, with care, the words that appear in [that] statute.’” Haba, 73 Va. App.

at 284 (quoting Jones v. Commonwealth, 296 Va. 412, 415 (2018)). “When the language of a

statute is plain and unambiguous, we are bound by the plain meaning of that statutory language.”

Jones, 296 Va. at 415 (quoting Alston v. Commonwealth, 274 Va. 759, 769 (2007)).

           Johnson was convicted of unlawful filming under Code § 18.2-386.1(A), which provides,

in part:

                  A. It shall be unlawful for any person to knowingly and
                  intentionally create any videographic or still image by any means
                  whatsoever of any nonconsenting person if (i) that person is totally
                  nude, clad in undergarments, or in a state of undress so as to
                  expose the genitals, pubic area, buttocks or female breast in a
                  restroom, dressing room, locker room, hotel room, motel room,
                  tanning bed, tanning booth, bedroom or other location; or (ii) the
                  videographic or still image is created by placing the lens or
                  image-gathering component of the recording device in a position
                                                  -4-
                   directly beneath or between a person’s legs for the purpose of
                   capturing an image of the person’s intimate parts or undergarments
                   covering those intimate parts when the intimate parts or
                   undergarments would not otherwise be visible to the general
                   public; and when the circumstances set forth in clause (i) or (ii) are
                   otherwise such that the person being recorded would have a
                   reasonable expectation of privacy.

        The portion at issue here is subsection (i), concerning recording when “that person is

totally nude, clad in undergarments, or in a state of undress so as to expose the genitals, pubic

area, buttocks or female breast in a . . . bedroom . . . ,” where “the circumstances . . . are

otherwise such that the person being recorded would have a reasonable expectation of privacy.”

Id. (emphasis added). It is undisputed that D.B. was either “nude” or in a “state of undress”

while in her bedroom when Johnson made the recordings, as required under subsection (A)(i).

Johnson’s argument concerns what the “reasonable expectation of privacy” means in the context

of this statute.

        Johnson contends that D.B., by being knowingly nude and participating in sexual activity

while she was in view of Johnson, had no “reasonable expectation of privacy” under the statute.

He argues that “[c]onsent to allow another to see something removes any reasonable expectation

of privacy because people are allowed to see that which one consents for them to see.” Under

Johnson’s interpretation of Code § 18.2-386.1(A), any person may secretly record another

individual engaged in consensual sexual activity without their consenting to being recorded, so

long as the person making the recording is present with the victim’s knowledge. In short,

consenting to being undressed in front of, or sexual activity with, the other person provides

consent to being recorded. We reject this argument.

        In the context of a statute criminalizing unlawful recording of another, such “reasonable

expectation of privacy” concerns one’s privacy from being recorded, not from being seen. Haba,


                                                    -5-
73 Va. App. at 292.4 There is a stark distinction between an image existing only in someone’s

memory, as opposed to it being a permanent file that may be shared or re-viewed indefinitely

beyond the moment when one’s consent to the activity was provided. Recognizing that, the

General Assembly made the unlawful creation of images the gravamen of the offense under

Code § 18.2-386.1(A). Haba, 73 Va. App. at 292 (“[T]he conviction is . . . for unlawfully

creating a videographic image” of the victim.). This is evident from the plain language of the

statute, which criminalizes “knowingly and intentionally creat[ing] any videographic or still

image.” Code § 18.2-386.1(A); cf. Groffel v. Commonwealth, 70 Va. App. 681, 689 (2019)

(noting that the gravamen of an offense is its essence, which the Court must look to when

interpreting ambiguous statutes), aff’d, 299 Va. 271 (2020).

        Furthermore, Code § 18.2-386.1(A) imposes no requirement that the perpetrator be

unlawfully present or be concealing themselves from the victim. Haba, 73 Va. App. at 289

(finding that “the known presence of another person does not automatically negate a reasonable

expectation of privacy” under the statute). To so find would not only read language into the

statute that it does not contain, but, further, it would render the protections in the locations listed

in Code § 18.2-386.1(A), where people would often expect to be visible to others while in some

state of undress (such as locker rooms) meaningless, as any person who knew or should have




        4
          In Haba, the appellant argued that “the statutory requirement that the victim have a
reasonable expectation of privacy denotes an expectation of privacy from viewing, not from
recording.” Haba, 73 Va. App. at 292. This Court concluded that “[a]lthough the conviction is
not for unlawfully seeing the victim but instead for unlawfully creating a videographic image of
her, the facts in this case do not require the Court to make this distinction” because the victim
made clear attempts to cover her body from Haba’s view. Id. The facts of this case, however, do
require us to make that distinction, as the victim here did not attempt to cover herself or make
known her objection to being recorded at the time of the recording, as she was unaware that
Johnson was recording her.
                                                 -6-
known they were visible to others would have no privacy interest and thus protection against

being recorded, either openly or surreptitiously. Id. at 289-90.

       If the legislature had intended to carve out an exception for romantic partners or others

present with the victim’s knowledge, it could, and we must presume would, have done so. See

Tanner v. Commonwealth, 72 Va. App. 86, 101 (2020) (“[W]e adhere to rules of statutory

construction that discourage any interpretation of a statute that would render any part of it

useless, redundant or absurd. Instead, we seek to read statutory language so as to give effect to

every word.” (quoting Spratley v. Commonwealth, 298 Va. 187, 195-96 (2019))). “The absence

of language in Code § 18.2-386.1 limiting the prohibited conduct to people not in a relationship

or surreptitious recordings signifies that the legislature did not intend to provide such limits.”

Haba, 73 Va. App. at 291.

       In Haba, a recent case in which this Court addressed the “reasonable expectation of

privacy” under Code § 18.2-386.1(A), the victim and Haba were in a relationship. Haba

recorded her while she held a blanket in front of herself in an attempt to cover her nude body and

repeatedly pleaded with Haba to put the phone down and stop recording. Like Johnson, Haba

argued “that the Commonwealth did not prove that the victim had a reasonable expectation of

privacy when he videoed her.” Id. at 283. This Court disagreed and affirmed Haba’s conviction.

       Unlike in Haba, the victim here did not expressly protest the recordings while the

defendant filmed. But in this case, there is no evidence that D.B. was aware that Johnson was

recording. D.B.’s inability to expressly protest the recordings (due to her lack of awareness that

she was being recorded) does not mean she acquiesced to being recorded, nor does it amount to

her providing consent or waiving any privacy interest. Like the appellant in Haba, Johnson

concedes that D.B. did not consent to the recordings, but he argues that she waived any privacy

interest under Code § 18.2-386.1(A) through her actions by being knowingly nude in front of
                                                 -7-
Johnson. These are distinct, but related, issues, as evidence of consent, or lack thereof, can also

speak to whether someone has asserted a privacy interest, or if she would have if given the

opportunity to do so. Cf. Sanders v. Commonwealth, 64 Va. App. 734, 752 (2015) (noting that,

under the Fourth Amendment, a court considers whether an individual “demonstrated a

subjective expectation of privacy” and “took normal precautions to maintain his privacy” when

considering if they possessed an “objectively reasonable expectation of privacy”). Thus, we

consider whether the evidence supports the circuit court’s finding that D.B. did not wish to be

recorded.

       There is ample evidence in the record to support the conclusion that the victim was

truthful when she said she was unaware of, and thus non-consenting to, the recordings. First, in

each video of sexual activity on the record, D.B. appears oblivious to the fact that she is being

recorded. Furthermore, on the Skype call wherein Johnson repeatedly asked D.B. to show him

her bra or breasts, she expressed hesitation in part because she believed he was recording her

(which he in fact was, despite his attempts to convince her he was not), indicating a reluctance to

be recorded while in a state of undress. Finally, during the argument with Johnson that he

secretly recorded, D.B. said she did not believe him when he said he had videos of them having

sex and she questioned whether any such recordings existed. The fact-finder was entitled to

disbelieve the authenticity and validity of the “contract” that Johnson offered into evidence as

proof that D.B. had provided written consent to film her. See Davis v. Commonwealth, 57

Va. App. 446, 463 (2011) (“The trier of fact is not required to accept a party’s evidence in its

entirety, but is free to believe and disbelieve in part or in whole the testimony of any witness.”

(citations omitted)). It in fact did so, noting that anyone else with such a document would have

brought it up numerous times before trial. As such, the fact-finder did not err in concluding that



                                                -8-
D.B. possessed a reasonable expectation of privacy under Code § 18.2-386.1(A) at the times

Johnson recorded her.

       Johnson’s point that he did not share the recordings with third parties is to no avail. As

he recognizes, it is “not necessarily required by the statute,” but he believes “it is worth noting

that in this case the 14-second video was never seen by anyone other than [a]ppellant and his

then-girlfriend[, D.B.].” The statute contains no mention of or requirement that the unlawful

recording be disseminated (that conduct is addressed in Code § 18.2-386.2). To read that into

the statute would overstep this Court’s judicial role. Cf. Bay v. Commonwealth, 60 Va. App.

520, 533 (2012) (“Basic principles of statutory construction hold that ‘when a statute is plain and

unambiguous, a court may look only to the words of the statute to determine its meaning.’”

(quoting Caprio v. Commonwealth, 254 Va. 507, 511-12 (1997))). This same principle prohibits

this Court from accepting Johnson’s argument that the legislature solely intended to criminalize

voyeurism, or images taken of victims when they believed they could not be seen. Although the

statute, particularly subsection (A)(ii), certainly encompasses voyeuristic behavior, its plain

language makes it clear that it is not its sole purpose. See Tanner, 72 Va. App. at 101 (“[W]e

adhere to rules of statutory construction that discourage any interpretation of a statute that would

render any part of it useless, redundant or absurd. Instead, we seek to read statutory language so

as to give effect to every word.” (quoting Spratley, 298 Va. at 195-96)).

       Finally, Johnson invokes the rule of lenity, requiring that any ambiguity or reasonable

doubt in a penal statute must be resolved in favor of the accused. Yet his premise is flawed, as it

presumes there is any ambiguity in the language, or reasonable doubt as to the meaning, of Code

§ 18.2-386.1(A). See Williams v. Commonwealth, 61 Va. App. 1, 7 (2012) (“[O]nly when a

‘penal statute is unclear’ do courts apply the rule of lenity and strictly construe the statute in the

criminal defendant’s favor.” (quoting De’Armond v. Commonwealth, 51 Va. App. 26, 34
                                                 -9-
(2007))). Here, the statute is quite clear in that it prohibits precisely what Johnson did in this

case.

        Finding no merit to Johnson’s arguments, we conclude that the circuit court did not err in

finding that D.B. had a reasonable expectation of privacy with respect to being recorded when

nude or partially-undressed in her own bedroom and that Johnson was guilty of unlawful

recording.

                                          III. CONCLUSION

        Code § 18.2-386.1(A)(i) prohibits recording another person, naked, without her consent,

when in her bedroom, where she had a reasonable expectation of privacy. The evidence supports

the circuit court’s finding that D.B. had a reasonable expectation of privacy that she would not be

videorecorded, regardless of her consent to Johnson’s presence, or her inability to expressly

object at the time he made the recordings. Consequently, we affirm Johnson’s conviction.

                                                                                            Affirmed.




                                                - 10 -